Citation Nr: 0423332	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to a request from the veteran, the RO scheduled a 
Travel Board hearing in February 2004.  There is a notation 
in the file from the RO to the effect that there was an 
opening in the Travel Board schedule but, despite the 
relatively short notice, the veteran agreed to the hearing 
date.  The veteran was not represented at the time.  However, 
in a statement received by the Board in February 2004, a 
representative with the California Department of Veterans' 
Affairs (CDVA) informed the Board that the veteran executed a 
VA Form 21-22 appointing CDVA as his representative.  That 
document, signed by the veteran, accompanied the statement 
and it has been associated with the claims file.  The 
representative also notified the Board that since he and the 
veteran were unable to prepare for the February 2004 Travel 
Board hearing scheduled on such short notice, the veteran 
wished to have that hearing rescheduled.  

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Board Veterans Law Judge 
in Oakland, California, in conjunction 
with his claims for entitlement to 
service connection for PTSD.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



